

115 SCON 7 IS: Expressing the sense of Congress that tax-exempt fraternal benefit societies have historically provided and continue to provide critical benefits to the people and communities of the United States.
U.S. Senate
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. CON. RES. 7IN THE SENATE OF THE UNITED STATESMarch 2, 2017Mr. Roberts (for himself, Ms. Stabenow, Mr. Crapo, Mr. Cardin, and Ms. Klobuchar) submitted the following concurrent resolution; which was referred to the Committee on FinanceCONCURRENT RESOLUTIONExpressing the sense of Congress that tax-exempt fraternal benefit societies have historically
			 provided and continue to provide critical benefits to the people and
			 communities of the United States.
	
 Whereas the fraternal benefit societies of the United States are long-standing mutual aid organizations created more than a century ago to serve the needs of communities and provide for the payment of life, health, accident, and other benefits to their members;
 Whereas fraternal benefit societies represent a successful, modern-day model under which individuals come together with a common purpose to collectively provide charitable and other beneficial activities for society;
 Whereas fraternal benefit societies operate under a chapter system, creating a nationwide infrastructure, combined with local energy and knowledge, which positions fraternal benefit societies to most efficiently address unmet needs in communities, many of which the government cannot address;
 Whereas the fraternal benefit society model represents one of the largest member-volunteer networks in the United States, with close to 8,000,000 people of the United States belonging to nearly 25,000 local chapters across the country;
 Whereas research has shown that the value of the work of fraternal benefit societies to society is more than $3,800,000,000 per year, accounting for charitable giving, educational programs, and volunteer activities, as well as important social capital that strengthens the fabric, safety, and quality of life in thousands of local communities in the United States;
 Whereas, in 1909, Congress recognized the value of fraternal benefit societies and exempted those organizations from taxation, as later codified in section 501(c)(8) of the Internal Revenue Code of 1986;
 Whereas fraternal benefit societies have adapted since 1909 to better serve the evolving needs of their members and the public;
 Whereas the efforts of fraternal benefit societies to help people of the United States save money and be financially secure relieves pressure on government safety net programs; and
 Whereas Congress recognizes that fraternal benefit societies have served their original purpose for over a century, helping countless individuals, families, and communities through their fraternal member activities: Now, therefore, be it
	
 That it is the sense of Congress that— (1)the fraternal benefit society model is a successful private sector economic and social support system that helps meet needs that would otherwise go unmet;
 (2)the provision of payment for life, health, accident, or other benefits to the members of fraternal benefit societies in accordance with section 501(c)(8) of the Internal Revenue Code of 1986 is necessary to support the charitable and fraternal activities of the volunteer chapters within the communities of fraternal benefit societies;
 (3)fraternal benefit societies have adapted since 1909 to better serve their members and the public; and
 (4)the exemption from taxation under section 501(a) of the Internal Revenue Code of 1986 of fraternal benefit societies continues to generate significant returns to the United States, and the work of fraternal benefit societies should continue to be promoted.